FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MANUEL SALVADOR CISNEROS-                        No. 11-71927
PONCE, a.k.a. Manuel Salvador Cisneros,
                                                 Agency No. A200-877-402
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Manuel Salvador Cisneros-Ponce, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Cisneros-Ponce does not claim to have suffered past persecution.

Substantial evidence supports the agency’s finding that Cisneros-Ponce did not

establish a well-founded fear of future persecution. See Nagoulko v. INS, 333 F.3d

1012, 1018 (9th Cir. 2003) (possibility of persecution was “too speculative”).

Thus, Cisneros-Ponce’s asylum claim fails.

      Because Cisneros-Ponce failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Cisneros-Ponce failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of Mexico. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                     11-71927